              Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.13 Page 1 of 10
                                                                                                                                                            SUM-100
                                                  SUMMONS                                                                     FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                          (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
                                                                                                                ELECTRONICALLY FILED
 WALMART INC., a Delaware corporation; WAL-MART                                                                  Superior Court of California,
 ASSOCIATES, INC., a Delaware corporation; WAL-MART STORES,                                                         County of San Diego
 INC., a Delaware corporation and DOES 1 through 50, inclusive,                                                  09/29^2020 at 03:15:20 PM
YOU ARE BEING SUED BY PLAINTIFF:                                                                                  Clerk of the Superior Court
                                                                                                                By Ama Rhodes,Deputy Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):
 DEARL POWELL, CHRISTINA CAST, and ELIJHA GONZALEZ, as
 individuals and on behalf of all others similarly situated,
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  sen/ed on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iAVISO! Lo han demandado. Si no responds dentro de 30 dias, la code puede decidiren su contra sin escucharsu version. Lea la informacion a
 continuacidn.
     Tiene 30 DlAS DE CALENDARIO despues de que le entreguen esta citacion y papeles legates para presenter una respuesta porescrito en esta
 code y hacer que se entregue una copia al demandante. Una cada o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la code y mas informacion en el Centro de Ayuda de las Codes de California fwww.sucorte.ca.gov,), en la
 biblioteca de /eyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretar/o de la code
 que le de un formulario de exencion de pago de cuotas. Si no presents su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
 podra guitar su sueldo, dinero y bienes sin mas advedencia.
    Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 fwww.lawhelpcalifornia.orgj, en el Centro de Ayuda de las Codes de California, fwww.sucorte.ca.govj o poniendose en contacto con la code o el
 colegio de abogados locales. A VISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la code antes de que la code pueda desechar el caso.

The name and address of the court is:                                                                     CASE NUME
(El nombre y direccidn de la code es):                                                                    (Numero del   37-202D-DD035D07-C U- 0 E- CTL
 Superior Court of California, County of San Diego
330 W. Broadway, San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:

Larry W. Lee/Mai Tulyathan, 515 S. Figueroa St., Ste. 1250, Los Angeles, CA 90071, 213-488-6555
B. James Fitzpatrick/Laura Franklin, 555 S. Main St., Salinas, CA 93901, 831-755-1311
Dennis S. Hyun, 515 S. Figueroa St., Ste. 1250, Los Angeles, CA 90071, 213-488-6555
DATE:                                                                            Clerk, by                                                                    Deputy
(Fecha)
                    10/D2/2020                                                                                           ^./led&y'
                                                                                 (Secretario)                           A. Rhodes                            (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                           NOTICE TO THE PERSON SERVED: You are served
                                           1. I I as an individual defendant.
                                           2. | | as the person sued under the fictitious name of (specify):
             f
  V*,'
 :,
 l,         r                 I
                              1      n     3, LxJ on behalf of (specify): Wal-Mart Stores, Inc., a Delaware corporation


      m  ifif.r
                   V '
                  s,f L 51*
                              G?
                              A
                              .
                                  Pi* i           under: CZ] CCP 416.10 (corporation)
                                                        l
                                                        I
                                                             I CCP 416.20 (defunct corporation)
                                                             | CCP 416.40
                                                                                                       |----- 1 CCP 416.60 (minor)
                                                                                                       |      | CCP 416.70 (conservatee)
                                                                                  (association or partnership) |    | CCP 416.90 (authorizedperson)
                                                        i    I other (specify):
                                           4- l      I by personal delivery on (date):
                                                                                                                                                               Page 1 of 1
Form Adopted for Mandatory Use
  Judicial Council of California                                           SUMMONS                                                   Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                       www.courtinfo.ca.gov
  SUM-100 [Rev. July 1,2009]
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.14 Page 2 of 10



 1   Larry W. Lee (State Bar No. 228175)
     Mai Tulyathan (State Bar No. 316704)
 2   DIVERSITY LAW GROUP, P.C.
 3   515 S. Figueroa St., Suite 1250
     Los Angeles, California 90071
 4   (213) 488-6555
     (213) 488-6554 facsimile
 5   lwlee@diversitylaw.com
     ktulyathan@diversitylaw.com
 6

 7   Attorneys for Plaintiffs and the Class
     (Additional Counsel on Next Page)
 8

 9                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
10                                 FOR THE COUNTY OF SAN DIEGO

11   DEARL POWELL, CHRISTINA GAST,                CASE NO.
     and ELIJHA GONZALEZ, as individuals
12   and on behalf of all others similarly        CLASS ACTION COMPLAINT FOR:
     situated,
13                                                (1) VIOLATION OF CAL. LABOR CODE §
                    Plaintiffs,                       201-203;
14
            v.                                    (2) VIOLATION OF CAL. LABOR CODE §
15                                                    226
     WALMART INC., a Delaware corporation;
16   WAL-MART ASSOCIATES, INC., a                 DEMAND EXCEEDS $25,000.00
     Delaware corporation; WAL-MART
17   STORES, INC., a Delaware corporation
     and DOES 1 through 50, inclusive,
18
                    Defendants.
19

20

21

22

23

24

25

26

27

28
                                                   1
                                    PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.15 Page 3 of 10



 1                           ADDITIONAL COUNSEL FOR PLAINTIFF

 2
     B. James Fitzpatrick, Esq. (SBN: 129056)
 3   bjfitzpatrick@fandslegal.com
     Laura Franklin, Esq. (SBN: 282642)
 4
     lfranklin@fandslegal.com
 5   FITZPATRICK & SWANSTON
     555 S. Main Street
 6   Salinas, CA 93901
     Telephone: (831) 755-1311
 7   Facsimile: (831) 755-1319
 8   Dennis S. Hyun (State Bar No. 224240)
     HYUN LEGAL, APC
 9   515 S. Figueroa St., Suite 1250
     Los Angeles, CA 90071
10   (213) 488-6555
     (213) 488-6554 facsimile
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                 PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.16 Page 4 of 10



 1          Plaintiffs Dearl Powell (“Powell”), Christina Gast (“Gast”) and Elijha Gonzalez

 2   (“Gonzalez”) (collectively, “Plaintiffs”) hereby submit this Class Action Complaint

 3   (“Complaint”) against Defendants Walmart Inc., Wal-Mart Associates, Inc., and Wal-Mart Stores,

 4   Inc. (collectively, “Defendant,” or “Walmart”), and DOES 1-50 (hereinafter collectively referred

 5   to as “Defendants”), individually and on behalf of a Class of all other similarly situated current

 6   and former employees of Defendants for penalties for violations of the California Labor Code,

 7   including without limitation, failure to pay employees their sick pay at their regular rate of pay as

 8   follows:

 9                                             INTRODUCTION

10          1.       This class action is within the Court’s jurisdiction under California Labor Code §§

11   201-203, and 246, and the California Industrial Welfare Commission’s (“IWC”) Wage Orders.

12          2.       This Complaint challenges systemic illegal employment practices resulting in

13   violations of the California Labor Code against employees of Defendants.

14          3.       Plaintiffs are informed and believe and based thereon allege that Defendants jointly

15   and severally have acted knowingly and intentionally by failing to provide accurate itemized wage

16   statements identifying all required information, including without limitation, the correct overtime

17   rate, and paying overtime at the correct rate of pay.

18                                      JURISDICTION AND VENUE

19          4.       The Court has jurisdiction over the violations of the California Labor Code §§ 201-

20   203, and 246.

21          5.       Venue is proper in San Diego County because Defendants maintain business

22   locations in this County and Plaintiff Dearl Powell worked at Defendants’ retail store located in

23   this County.

24                                                 PARTIES

25          6.       All Plaintiffs worked for Walmart as non-exempt retail store employees. During

26   Plaintiffs’ employment, they were all paid sick pay wages and additional non-discretionary

27   remuneration covering the same pay period, including without limitation, “MYSHARE INCT.”

28          7.       Walmart is a global retailer headquartered in Bentonville, Arkansas, with numerous
                                                       3
                                    PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.17 Page 5 of 10



 1   locations throughout the United States, including in San Diego County, California.

 2          8.      Plaintiffs were and are victim of the policies, practices, and customs of Defendants

 3   complained of in this action in ways that have deprived Plaintiffs of the rights guaranteed by

 4   California Labor Code §§ 201-203, and 246.

 5          9.      Plaintiffs are informed and believe and based thereon allege that at all times herein

 6   mentioned Defendants and DOES 1 through 50 are and were business entities, individuals, and

 7   partnerships, licensed to do business and actually doing business in the State of California.

 8          10.     As such, and based upon all the facts and circumstances incident to Defendants’

 9   business in California, Defendants are subject to California Labor Code §§ 201-203, and 246.

10          11.     Plaintiffs do not know the true names or capacities, whether individual, partner or

11   corporate, of the Defendants sued herein as DOES 1 through 50, inclusive, and for that reason, said

12   Defendants are sued under such fictitious names, and Plaintiffs pray for leave to amend this

13   complaint when the true names and capacities are known. Plaintiffs are informed and believe and

14   based thereon allege that each of said fictitious Defendants was responsible in some way for the

15   matters alleged herein and proximately caused Plaintiffs and members of the general public and

16   class to be subject to the illegal employment practices, wrongs and injuries complained of herein.

17          12.     At all times herein mentioned, each of said Defendants participated in the doing of

18   the acts hereinafter alleged to have been done by the named Defendants; and furthermore, the

19   Defendants, and each of them, were the agents, servants and employees of each of the other

20   Defendants, as well as the agents of all Defendants, and at all times herein mentioned, were acting

21   within the course and scope of said agency and employment.

22          13.     Plaintiffs are informed and believe and based thereon allege that at all times

23   material hereto, each of the Defendants named herein was the agent, employee, alter ego and/or

24   joint venturer of, or working in concert with each of the other co- Defendants and was acting

25   within the course and scope of such agency, employment, joint venture, or concerted activity. To

26   the extent said acts, conduct, and omissions were perpetrated by certain Defendants, each of the

27   remaining Defendants confirmed and ratified said acts, conduct, and omissions of the acting

28   Defendants.
                                                      4
                                    PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.18 Page 6 of 10



 1          14.     At all times herein mentioned, Defendants, and each of them, were members of, and

 2   engaged in, a joint venture, partnership and/or common enterprise, and acting within the course

 3   and scope of, and in pursuance of, said joint venture, partnership and common enterprise.

 4          15.     At all times herein mentioned, the acts and omissions of various Defendants, and

 5   each of them, concurred and contributed to the various acts and omissions of each and all of the

 6   other Defendants in proximately causing the injuries and damages as herein alleged. At all times

 7   herein mentioned, Defendants, and each of them, ratified each and every act or omission

 8   complained of herein. At all times herein mentioned, the Defendants, and each of them, aided and

 9   abetted the acts and omissions of each and all of the other Defendants in proximately causing the

10   damages as herein alleged.

11                                   CLASS ACTION ALLEGATIONS

12          16.     Definition: Plaintiffs seek class certification, pursuant to California Code of Civil

13   Procedure § 382, of the following class:

14                  a.      All non-exempt California employees whose employment ended, either

15                          voluntarily or involuntarily, at any time during the period of time from April

16                          6, 2017, through the present, and who during their employment with

17                          Walmart, were paid sick pay during the same time period in which he/she

18                          earned non-discretionary incentive wages including, but not limited to,

19                          “MYSHARE INCT” (the “Sick Pay Class”).

20          17.     Numerosity and Ascertainability: The members of the Class are so numerous

21   that joinder of all members would be impractical, if not impossible. The identity of the members

22   of the Class is readily ascertainable by review of the Defendants records, including payroll records.

23   Plaintiffs are informed and believe and based thereon allege that the Defendants failed to pay

24   employees their sick pay at their regular rate of pay in violation of Labor Code §§ 201-203 and

25   246.

26          18.     Adequacy of Representation: Plaintiffs are fully prepared to take all necessary

27   steps to represent fairly and adequately the interests of the class defined above. Plaintiffs’

28   attorneys are ready, willing and able to fully and adequately represent the class and the named
                                                       5
                                    PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.19 Page 7 of 10



 1   Plaintiffs. Plaintiffs’ attorneys have prosecuted and settled wage-and-hour class actions in the past

 2   and currently have a number of wage-and-hour class actions pending in California courts.

 3          19.     Defendants uniformly administered a corporate policy, practice of failing to pay

 4   employees their sick pay at their regular rate of pay in violation of Labor Code §§ 201-203 and

 5   246.

 6          20.     Common Question of Law and Fact: There are predominant common questions

 7   of law and fact and a community of interest amongst Plaintiffs and the claims of the Class

 8   concerning the Defendants failure to pay employees their sick pay at their regular rate of pay in

 9   violation of Labor Code §§ 201-203 and 246.

10          21.     Typicality: Plaintiffs’ claims are typical of the claims of all members of the Class

11   in that Plaintiffs suffered the harm alleged in this Complaint in a similar and typical manner as the

12   Class members. Defendants violated Labor Code §§ 201-203 and 246 by failing to pay sick pay at

13   the regular rate of pay. Specifically, Plaintiff and all members of the class routinely earned non-

14   discretionary incentive wages such as MYSHARE INCT wages and, thus, increased their rates of

15   pay. However, when sick pay was paid, it was paid at the base rate of pay for Plaintiffs and Class

16   Members, as opposed to the correct, higher regular rate of pay. Thus, Plaintiffs qualify as Class

17   Members and have suffered the alleged violations of California Labor Code §§ 201-203, and 246.

18          22.     The California Labor Code is broadly remedial in nature and must be construed in

19   favor of worker protection. These laws and labor standards serve an important public interest in

20   establishing minimum working conditions and standards in California. These laws and labor

21   standards protect the average working employee from exploitation by employers who may seek to

22   take advantage of superior economic and bargaining power in setting onerous terms and conditions

23   of employment.

24          23.     The nature of this action and the format of laws available to Plaintiffs and Class

25   Members identified herein make the class action format a particularly efficient and appropriate

26   procedure to redress the wrongs alleged herein. If each employee were required to file an

27   individual lawsuit, the corporate Defendant would necessarily gain an unconscionable advantage

28   since it would be able to exploit and overwhelm the limited resources of the individual employees
                                                     6
                                    PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.20 Page 8 of 10



 1   with Defendants’ vastly superior financial and legal resources. Requiring each class member to

 2   pursue an individual remedy would also discourage the assertion of lawful claims by employees

 3   who would be disinclined to file an action against their former and/or current employer for real and

 4   justifiable fear of retaliation and permanent damage to their careers at subsequent employment.

 5           24.     The prosecution of separate actions by the individual class members, even if

 6   possible, would create a substantial risk of (a) inconsistent or varying adjudications with respect to

 7   individual class members against the Defendants and which would establish potentially

 8   incompatible standards of conduct for the Defendants, and/or (b) adjudications with respect to

 9   individual Class members which would, as a practical matter, be dispositive of the interest of the

10   other Class members not parties to the adjudications or which would substantially impair or

11   impede the ability of the Class members to protect their interests. Further, the claims of the

12   individual members of the Class are not sufficiently large to warrant vigorous individual

13   prosecution considering all of the concomitant costs and expenses.

14           25.     Such a pattern, practice and uniform administration of corporate policy regarding

15   illegal employee compensation described herein is unlawful and creates an entitlement to recovery

16   by Plaintiffs and the Class identified herein, in a civil action any and all applicable penalties and/or

17   damages, reasonable attorneys’ fees, and costs of suit according to the mandate of California Labor

18   Code §§ 218.5, and Code of Civil Procedure § 1021.5.

19           26.     Proof of a common business practice or factual pattern, which the named Plaintiffs

20   experienced and are representative of, will establish the right of each of the members of the Class

21   to recovery on the causes of action alleged herein.

22                                      FIRST CAUSE OF ACTION

23                             VIOLATION OF LABOR CODE §§ 201-203

24   (AGAINST THE DEFENDANTS AND DOES 1-50 BY PLAINTIFFS AND THE SICK PAY

25                                                  CLASS)

26           27.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 26 as though

27   fully set for herein.

28           28.     Labor Code §246(l)(1) requires that nonexempt employees be paid sick time in the
                                                     7
                                    PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.21 Page 9 of 10



 1   same manner as the regular rate of pay for the workweek in which the employee uses paid sick

 2   time, whether or not the employee actually works overtime in that workweek.

 3             29.    Labor Code §246(l)(2) requires that paid sick time for nonexempt employees be

 4   calculated by dividing the employee’s total wages, not including overtime premium pay, by the

 5   employee’s total hours worked in the full pay periods of the prior 90 days of employment.

 6             30.    Defendants violated Labor Code § 246 by failing to pay sick pay at the regular rate

 7   of pay. Plaintiffs and Class Members routinely earned non-discretionary incentive wages, such as

 8   MYSHARE INCT wages, which increased their regular rate of pay. However, when sick pay was

 9   paid, it was paid at the base rate of pay for Plaintiffs and Class Members, as opposed to the correct,

10   higher regular rate of pay, as required under Labor Code §246.

11             31.    As a pattern and practice, Defendants regularly failed to pay Plaintiffs and other

12   members of the Class their correct wages and accordingly owe waiting time penalties pursuant to

13   Labor Code § 203. Further, Plaintiffs are informed and believe and based thereon allege that such

14   failure to pay sick pay at regular rate was willful, such that Plaintiffs and Class Members whose

15   employment has separated are entitled to waiting time penalties pursuant to Labor Code §§ 201-

16   203.

17                                          PRAYER FOR RELIEF

18             WHEREFORE, Plaintiffs pray for judgment individually and all others on whose behalf

19   this suit is brought against Defendants, jointly and severally, as follows:

20             1.     For an order certifying the proposed Class;

21             2.     For an order appointing Plaintiffs as Class Representatives of the Class as defined

22   herein;

23             3.     For an order appointing counsel for Plaintiffs as Class Counsel;

24             4.     Upon the First Cause of Action, for unpaid wages and/or penalties pursuant to

25   California Labor Code §§ 201-203, and for costs and attorneys’ fees pursuant to Labor Code §§

26   218.5;

27             5.     On all causes of action, for attorneys’ fees and costs as provided by California

28   Labor Code §§ 218.5, and Code of Civil Procedure § 1021.5; and
                                                  8
                                     PLAINTIFFS’ CLASS ACTION COMPLAINT
 Case 3:20-cv-02412-BEN-LL Document 1-2 Filed 12/10/20 PageID.22 Page 10 of 10



 1         6.    For such other and further relief as the Court may deem just and proper.

 2
     DATED: September 28, 2020                DIVERSITY LAW GROUP, P.C.
 3

 4                                            By:
                                                                Larry W. Lee
 5                                            Attorneys for PLAINTIFF and the CLASS
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  9
                                 PLAINTIFFS’ CLASS ACTION COMPLAINT
